                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


JEREMY CLARK,

      Plaintiff,
                                                              17-cv-393-slc
      v.

BRIAN FOSTER, CAPTAIN BAUER AND
HEATHER HEINEN,

      Defendants.



                           JUDGMENT IN A CIVIL CASE


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of defendants

Brian Foster and Captain Bauer denying plaintiff leave to proceed on his Eighth Amendment

claim against defendants Foster and Bauer.

      IT IS FURTHER ORDERED AND ADJUDGED that judgment in entered in favor

of defendant Heather Heinen in accordance with the jury’s verdict.




      Approved as to form this 24th day of September, 2019.


                                         BY THE COURT:

                                         /s/
                                         _______________________
                                         STEPHEN L. CROCKER
                                         Magistrate Judge
  /s/                            9/24/2019

Peter Oppeneer, Clerk of Court      Date
